Heisel, J.,
after stating the facts, delivering the opinion of the court :
[1] While the divorce laws of this state give the court ample authority to compel the husband to support the wife pending the divorce proceeding, and also provide for the division of their property between them by the court, unless the powers therein conferred upon the court are exercised by it, we are of opinion that prior orders by courts for the support of the wife by the husband are not annulled by a decree nisi in a subsequent divorce proceeding.
[2] Nor can we support the contention of counsel for defendants, that the order of the Court of General Sessions was satisfied by the entry of the decree nisi in the divorce proceeding.
A decree nisi in divorce, in this state, is nothing more than a pronouncement by the court that at the expiration of' one year from that day a decree granting the divorce will be entered upon application by the plaintiff, “unless appealed from or proceedings for review are pending, or the court before the expiration of said period for sufficient cause, upon its own motion, or upon the application of any party, whether interested or not, otherwise orders.” So that the court may for any cause by it deemed sufficient, before the expiration of the year, recall its pronouncement and the parties would be in the same position as though no action had been brought.
In Wood v. P., B. & W. R. R., 1 Boyce, 336, 76 Atl. 613, the court said:
“Divorce proceedings have not reached a final adjudication until the signing of the final decree.”
We are therefore of opinion that the order of the Court of General Sessions is in full force and effect to the date of the signing of the final decree; and it appearing that the payments have not been made up to that time, the rule to show cause why the judgment should not be vacated is dismissed.